Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Claims 1-20 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to a product, which is one of the following products I) to V): I) an isolated mutated promoter which: - relative to GenBank Accession Number M12161, taking the first base upstream of the start codon ATG as -1, has base mutation -182_-191 AAAAAAAAAA>AAAAAAAAA; or - relative to SEQ ID NO: 25, has base mutation 266_275AAAAAAAAAA > AAAAAAAAA; II) an isolated mutated POX gene, homologous gene or variant thereof, which, relative to GenBank Accession Number M12161, taking the first base upstream of the start codon ATG as -1, has base mutation -182_-191AAAAAAAAAA>AAAAAAAAA in its promoter region, wherein the variant has at least 70% sequence identity with the mutated POX gene or a homologous gene thereof; III) a microorganism containing the mutated POX gene, homologous gene or variant thereof of II), which, relative to a , classified in C12N15/11; C12N15/52; C12N1/00; C12P7/6409; and C12N1/00.
II.	Claims 8-20, drawn to a method, which is one of the following products I) to V): I) a method of producing a long chain dibasic acid of claim 1 IV), comprising culturing the microorganism of claim 1 III), and optionally , classified in C12Q1/00. 

This application contains claims directed to the following patentably distinct species: 
If Applicants elect Group I, then elect a single letter from a)-e) shown below:
an isolated mutated promoter which: - relative to GenBank Accession Number M12161, taking the first base upstream of the start codon ATG as -1, has base mutation -182_-191 AAAAAAAAAA>AAAAAAAAA; or - relative to SEQ ID NO: 25, has base mutation 266_275AAAAAAAAAA > AAAAAAAAA; 
an isolated mutated POX gene, homologous gene or variant thereof, which, relative to GenBank Accession Number M12161, taking the first base upstream of the start codon ATG as -1, has base mutation -182_-191AAAAAAAAAA>AAAAAAAAA in its promoter region, wherein the variant has at least 70% sequence identity with the mutated POX gene or a homologous gene thereof; 
a microorganism containing the mutated POX gene, homologous gene or variant thereof of II), which, relative to a microorganism containing a non-mutated POX gene, homologous gene or variant thereof, produces a long chain dibasic acid with significantly decreased content of long-chain dibasic acid impurity of shorter carbon-chain, wherein the number of carbon atoms in the long-chain dibasic acid impurity of shorter carbon-chain is less than the number of carbon atoms in the long-chain dibasic acid; 
a long-chain dibasic acid with low content of long-chain dibasic acid impurity of shorter carbon-chain, wherein the content of the long-chain dibasic acid impurity of shorter carbon-chain is more than 0 and less than 500 ppm, 400 ppm, 300 ppm, 250 ppm, 200 ppm or less, wherein the number of carbon atoms of the long-chain dibasic acid impurity of shorter carbon-chain is less than the number carbon atoms of the long-chain dibasic acid; and
a fermentation broth in a process for producing a long-chain dibasic acid by fermentation with a microorganism, wherein the fermentation broth contains a long-chain dibasic acid impurity of shorter carbon-chain, and the mass ratio of the long-chain dibasic acid impurity of shorter carbon-chain is less than 1.5%, 1.0%, 0.9% or less, wherein the mass ratio is the mass percentage of the long-chain dibasic acid impurity of shorter carbon-chain to the long-chain dibasic acid in the fermentation broth. 

If Applicants elect Group II, then elect a single number from 1)-5) shown below:
a method of producing a long chain dibasic acid of claim 1 IV), comprising culturing the microorganism of claim 1 III), and optionally isolating and/or purifying the long chain dibasic acid from the culture product; 
a method of producing a fermentation broth of claim 1 V), comprising culturing the microorganism of claim 1 III), and optionally isolating and/or purifying the long chain dibasic acid from the culture product; 
a method of modifying a long-chain dibasic acid producing microorganism, comprising a step of directed evolution of a key gene in the pathway of the long-chain dibasic acid synthesis, wherein, compared to the microorganism before modified, the modified long chain dibasic acid producing microorganism strain is capable of producing the long chain dibasic acid with substantially decreased content of long-chain dibasic acid impurity of shorter carbon-chain, wherein the key gene in the pathway of the long-chain dibasic acid synthesis is POX gene, and the evolved POX gene is defined as in claim 1 II); 
a method of producing a long-chain dibasic acid of claim 1 IV), comprising: - obtaining a long-chain dibasic acid producing microorganism containing a mutated POX gene, a homologous gene or a variant thereof by directed evolution of the POX gene in the long-chain dibasic acid synthesis pathway; - culturing the microorganism to produce the long-chain dibasic acid by fermentation; - optionally, further comprising isolating, extracting and/or 
a method of producing a fermentation broth of claim 1 V), comprising: - obtaining a long-chain dibasic acid producing microorganism containing a mutated POX gene, a homologous gene or a variant thereof by directed evolution of the POX gene in the long-chain dibasic acid synthesis pathway; - culturing the microorganism to produce the long-chain dibasic acid by fermentation; - optionally, further comprising isolating, extracting and/or purifying the long-chain dibasic acid from the culture product; wherein the mutated POX gene, homologous gene or variant thereof is defined as in claim 1 II).

The species are independent or distinct because each of the products recited in a)-e) are structurally and functionally distinct; and each of the methods recited in 1)-5) comprise distinct active steps.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, i.e., a single letter from a) to e), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1-20 are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

The inventions are distinct, each from the other because of the following reasons:
The inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of invention I, i.e., a microorganism, can be used in a materially different process of using that product, i.e., a method of determining protein localization using a green fluorescent protein fused to a protein of interest.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656